With respect to the employment issue in the second assignment of error, I concur in Judge Bettman's opinion and analysis. At least as the complaint is pleaded, appellant has stated no ground cognizable at law for avoiding the employment-at-will doctrine. Appellant asks this court to go very far out on the proverbial limb to bootstrap a public policy exception onto the alleged facts of this case. How far we would have to travel out that limb is unknowable, because there is no limb at all, not even a twig.
As to the first assignment of error, I concur in the judgment and in the analysis. Because of the liberal pleading standards of Civ.R. 12(B)(6), and because insufficient facts are before us, I believe that a determination of the *Page 305 
parameters of the "publicity" element of the private-facts disclosure tort must await another day.